Citation Nr: 0825705	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including as secondary to or aggravated by service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1966 to February 
1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, denied 
service connection for coronary artery disease.  

In correspondence received by the Board in June 2008, the 
veteran submitted additional clinical evidence, including a 
favorable opinion from his private treating cardiologist.  
The veteran is entitled to review of all relevant evidence by 
the agency of original jurisdiction, unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2007).  The appellant did not provide a 
written waiver of review by the agency of original 
jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA examiners who conducted VA examinations in August 
2003, July 2004, and February 2008 concluded that the 
veteran's current cardiovascular disability was due to 
essential hypertension and hypertensive cardiomyopathy, and 
that the veteran's coronary artery disease was not secondary 
to his service-connected disabilities, including venous 
insufficiency of the legs.  However, the examiners did not 
provide any opinion as to the likelihood that the veteran's 
service-connected disabilities, including his decreased 
ability to exercise and his decreased tolerance as a result 
of the service-connected disabilities, aggravated the 
coronary artery disease.  Secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected disease or injury . . . ."  38 
C.F.R. § 3.310.  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439 (1995).  This 
theory of legal entitlement must be considered before 
appellate review may be completed.

While the veteran's private treating cardiologist offered 
opinions which appear to be favorable to the veteran, the 
private opinions, including statements that the veteran's 
sedentary lifestyle "contributed to" coronary artery 
disease, are is not of sufficient specificity to warrant a 
grant of service connection for a cardiovascular disorder.  

Moreover, it does not appear that the RO advised the veteran 
to submit evidence pertinent to the onset or etiology of his 
hypertensive heart disease, or that the RO advised the 
veteran that he could submit separate evidence of the date of 
onset of hypertensive heart disease, as compared to coronary 
artery disease.  The Board notes that only a few notations of 
the veteran's blood pressure appear in the veteran's service 
medical records; there is no notation of blood pressure at 
the time of immediate post-service VA examination in July 
1968.  

The veteran should be afforded the opportunity to establish 
onset of any cardiovascular disorder, and the veteran's 
original claim in July 2003 indicated a desire to seek 
service connection for "problems with my heart" that might 
be related to poor circulation and other residuals of the 
service-connected injuries, and the claim did not 
specifically limit the heart "problem" for which benefits 
were sought to coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with additional notice 
as to the criteria for establishing service 
connection on the basis of aggravation of and 
as secondary to a service-connected 
disability, and of the basis of a presumption, 
and pertinent regulations associated with each 
theory of service connection.  38 C.F.R. §§ 
3.304, 3.306, 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  The veteran should again be 
advised as to the types of evidence relevant 
to establish chronicity and continuity of 
symptomatology and onset of a disorder, and 
should specifically be advised to identify 
those providers/facilities who treated him in 
the year following his February 1968 service 
discharge, and during convalescent leave in 
April 1967 to May 1967, and in December 1967 
to January 1968.  

2.  A search for additional service medical 
records for the veteran should be conducted.  
Request that the National Personnel Records 
Center (NPRC) search for additional records of 
the veteran's hospital treatment in January 
1967, any records of blood pressure during the 
period from December 1967 to January 1968, 
records of Medical Board Proceeding in 
November 1967 or records of separation 
examination, and records for the portion of 
the veteran's service from November 1967 to 
February 1968.  Records which may be 
separately filed, such as psychiatric, mental 
health, family counseling, judicial 
punishment, personnel, and administrative 
records, should be sought.  

3.  The veteran's current VA clinical records 
from February 2008 to the present, especially 
those relevant to treatment of cardiovascular.  

4.  The veteran should be afforded the 
opportunity to submit or identify any post-
service clinical records of the date of onset, 
etiology, chronicity, or continuity, of any 
cardiovascular disorder, including 
hypertension, especially evidence proximate to 
his service discharge in 1968.  The veteran 
should identify the providers/facilities from 
whom or at which he received treatment in the 
period from February 19689 to February 1969, 
including any records for employment purposes 
or education program purposes.

5.  The veteran should be afforded VA 
examination(s) as necessary to provide medical 
opinion as to the etiology and date of onset 
of cardiovascular disorders, to include 
hypertension and coronary artery disorder.  A 
copy of this Remand, a list of the 
disabilities for which service connection has 
been granted, and the claims folder, including 
the service medical records and any records 
obtained during the course of this remand, 
should be made available to and reviewed by 
the examiner(s) before the examination(s).  
The examiner should record the full history of 
the veteran's cardiovascular disorders, to the 
extent known, including through records 
identified by the veteran or obtained during 
this Remand.  

The examiner should provide answers to the 
following:  

(a)  Is it at least as likely as not (that is, 
is there at least a 50-50 degree of 
probability) that the veteran has a current 
cardiovascular disorder, to include 
hypertension, which was incurred in or 
manifested during the veteran's service or 
during the one-year period following the 
veteran's service discharge, or is 
etiologically related to or secondary to a 
service-connected disability? 

(b) If the veteran did not incur a 
cardiovascular disorder in service or 
proximate to service, is it at least as likely 
as not (that is, is there at least a 50-50 
degree of probability) that a cardiovascular 
disorder is aggravated (that is, permanently 
worsened) by a service-connected disability, 
to include venous insufficiency?.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against causation.

6.  The directions set forth in this Remand 
and the claims folders should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  In 
particular, if a clear opinion as to whether 
service-connected disabilities aggravate a 
cardiovascular disorder has not been offered, 
the examiner(s) should be asked to provide an 
answer to that question.  

7.  The claim on appeal should then be 
readjudicated.  The readjudication must 
address all potential theories of entitlement.  
See Allen v. Brown, 7 Vet. App. 439 (1995) 
(service connection may be granted where a 
disorder is proximately due to or the result 
of a service-connected disability, including 
cases where an otherwise non-service-connected 
disability is aggravated (rather than caused) 
by a service-connected disability).  

If any benefit requested on appeal is not 
granted to the claimant's satisfaction, the 
claimant and his representative should be 
furnished a supplemental statement of the case 
which addresses all of the evidence obtained.  
The claimant should be afforded an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




